NO








NO. 12-09-00346-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
BERNIE RAY LUCAS,                                     '     APPEAL
FROM THE 2ND
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '     CHEROKEE
COUNTY, TEXAS
 


MEMORANDUM OPINION
PER CURIAM
 
This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
murder.  Sentence was imposed on August 21, 2009.  Texas Rule of Appellate
Procedure 26.2 provides that an appeal is perfected when notice of appeal is
filed within thirty days after the day sentence is imposed or suspended in open
court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  Where a timely motion for new
trial has been filed, notice of appeal shall be filed within ninety days after
the sentence is imposed or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  Appellant did not file a motion
for new trial.  Therefore, Appellant=s
notice of appeal was due to have been filed on or before September 21, 2009. 
However, Appellant did not file his notice of appeal until October 19, 2009,
and did not file a motion for extension of time to file his notice of appeal as
permitted by Texas Rule of Appellate Procedure 26.3.  See Tex. R. App. P. 26.3 (appellate court
may extend time for filing notice of appeal if, within fifteen days after
deadline for filing notice of appeal, appellant files notice of appeal in trial
court and motion complying with Texas Rule of Appellate Procedure 10.5(b) in
appellate court).
            On
October 20, 2009, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file
the notice of appeal as permitted by rule 26.3.  Appellant was further informed
that the appeal would be dismissed unless, on or before October 30, 2009, the
information filed in this appeal was amended to show the jurisdiction of this
court.  That deadline has now passed, and Appellant has neither shown the
jurisdiction of this court or otherwise responded to this court’s notice.
Because
this court has no authority to allow the late filing of a notice of appeal
except as provided by rule 26.3, the appeal must be dismissed.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Accordingly, the
appeal is dismissed for want of jurisdiction.  
Opinion delivered November 12,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
                                                            (DO
NOT PUBLISH)